DISSENTING OPINION OP
MR. JUSTICE WOLE
In the main I agree with the dissenting opinion of Mr. Justice Aldrev. Some doubt I have of the citation of the *847cases of Roman Catholic Church v. Combate Tobacco Corp., 42 P.R.R. 363, and Alvares v. Municipality, 43 P.R.R. 498, from -which I dissented. In other words, I doubt if the mere knowledge of the existence of rails wonld pnt a purchaser npon inquiry. Also, I question whether the knowledge of an actual writing attempting to create a servitude would without record avail an alleged dominant tenement against a purchaser or the like.